In re: Roland Newman applying for writs of certiorari and mandamus.
Writ granted. See order.'
The petition of relator in the above numbered and entitled cause having been duly considered,
The writ of habeas corpus is granted under the exercise of our original as well as supervisory jurisdiction, and the relator is ordered released from custody in accord with the order of District Judge Jack Rogers, dated May 28, 1971. See Louisiana Constitution of 1921, Article 7, Section 69,. and Article 5, Section 12 and Livaudais v. Himel, Judge, 201 La. 168, 9 So.2d 509.